124 Ga. App. 617 (1971)
184 S.E.2d 673
HERRINGTON
v.
AMERICAN SECURITY INSURANCE COMPANY.
46593.
Court of Appeals of Georgia.
Argued September 20, 1971.
Decided October 19, 1971.
Robert P. Mallis, for appellant.
Glenn Frick, for appellee.
WHITMAN, Judge.
It is the law in this State that a bona fide purchaser of a stolen automobile acquires no title and no insurable interest therein and, therefore, may not recover under a theft insurance policy when the vehicle is subsequently stolen from him. Giles v. Citizens Ins. Co., 32 Ga. App. 207 (122 S.E. 890); Gordon v. Gulf American Fire &c. Co., 113 Ga. App. 755 (149 SE2d 725); General Fire &c. Co. v. Kuffrey, 115 Ga. App. 121 (153 SE2d 590). Generally, see Annot. 33 ALR3d 1417.
John Thomas Used Cars, Inc., traded a 1961 Cadillac and $4,500 in exchange for a 1968 Cadillac with one Willie Lanier. Herrington then bought the 1968 Cadillac from John Thomas Used Cars and insured it against theft, among other things. The car was stolen from him about three weeks later.
It appears from the evidence that Willie Lanier presented a Florida title in his name and an application for a Georgia title. The Florida title so presented bore title number 516906, purportedly issued on April 22, 1968, covering a 1968 Cadillac Eldorado I. D. Number H8237283. A Georgia title covering a 1968 Cadillac Eldorado I. D. Number H8237283 was then issued to Lanier. The Georgia title so obtained was presented and transferred by Lanier to John Thomas Used Cars and then transferred by the latter to Herrington.
But it also appears from the evidence that the Florida Title Certificate submitted by Willie Lanier was a forgery and on an invalid title form; that the title number which it bore (516906) *618 covered a 1959 Plymouth which had on April 11, 1966, been "Canceled by surrender to Indiana," and returned to Florida.
The general supervisor of invoicing and accounts receivable for the Cadillac Division of General Motors Corporation testified that "Cadillac Motor Car Division has never produced or sold a vehicle bearing that identification number [i.e., H8237283]", which was the number contained in the forged Florida title certificate and the Georgia title certificate obtained thereby.
In short, the evidence was conclusive that Willie Lanier had no title or insurable interest in the Cadillac. Neither did John Thomas Used Cars or plaintiff Herrington.
The trial court did not err in directing a verdict for the defendant-appellee.
Judgment affirmed. Hall, P. J., and Eberhardt, J., concur.